

Exhibit 10.3


LEASE TERMINATION AGREEMENT


This Lease Termination Agreement (the "Agreement") is made by and between
Pizzagalli Properties, LLC, (the "Landlord"), Cloverleaf Properties, Inc.,
Blodgett Holdings, Inc. (“Blodgett”), and The Middleby Corporation ("Middleby")
as of the date on which Middleby, Blodgett, and the Landlord have executed this
Agreement (the “Effective Date”).


Background


A.    The Landlord and Cloverleaf Properties, Inc. (the “Tenant”), Blodgett and
Middleby’s subsidiary or affiliate, have previously entered into a certain Lease
by and between Pizzagalli Property Company (predecessor in interest to Landlord)
and Cloverleaf Properties, Inc., dated December 11, 1989, as amended by a First
Amendment, also dated December 11, 1989, and by a Second Amendment, dated April
16, 1993 (as amended, the “Lease”).


B.    Pursuant to the Lease, Cloverleaf Properties, Inc., leased certain land
and buildings premises located at 116 Blodgett Road and 19 Harbor Road in
Shelburne, Vermont (the “Premises”).


C.    Middleby and Blodgett wish to terminate the Lease, and have arranged for
the sale of the Premises by the Landlord to Field House, LLC (“Field House”).


D.    The Landlord is willing to terminate the Lease on certain agreed terms and
conditions provided that the termination occurs simultaneously with the sale of
the Premises to Field House in accordance with the terms and conditions of a
certain Purchase and Sale Agreement by and between the Landlord and Field House,
dated November 10, 2004 (the “Field House Agreement”).


Agreement


NOW, THEREFORE, in consideration of the foregoing background, and the mutual
covenants and promises set forth in this Agreement, the parties hereby agree as
follows.


1.    Defined Terms. Except as otherwise specifically defined in this Agreement,
all capitalized terms shall have the meanings set forth in the Lease.


2.    Agreement to Terminate. Subject to the terms and conditions of this
Agreement, the Landlord, the Tenant, Blodgett, and Middleby agree to terminate
the Lease as of the date of the Closing (as defined below). The termination of
the Lease will be effective upon the execution and delivery at Closing of a
Certificate of Lease Termination by the Landlord and the Tenant, substantially
in the form of Exhibit A attached hereto. Upon the termination of the Lease, the
Tenant shall give, grant, and surrender to the Landlord all of the Tenant’s
right, title and interest in and to the Lease and the Premises, and the Landlord
hereby agrees to accept such surrender as of the date of Closing subject to the
requirements of this Agreement. Upon the termination of the Lease, the Tenant
shall be released from further liability to the Landlord pursuant to the Lease,
except for: (i) liabilities accruing prior to the effective date of termination;
(ii) obligations and liabilities that shall survive the termination pursuant to
Section 12 below; and (iii) liabilities and obligations pursuant to this
Agreement.





       

--------------------------------------------------------------------------------

 


3.    Termination Fee. In consideration of the Landlord’s termination of the
Lease and partial release of Blodgett and the Tenant from future liability
pursuant to the Lease, Middleby shall pay a Termination Fee to the Landlord of
Three Million, Three Hundred Seventy Five Thousand Dollars ($3,375,000.00),
payable as follows:


a.    Six Hundred Thousand Dollars ($600,000.00) in immediately available funds
by wire transfer or by cashiers or certified check at the Closing; and


b.    the balance of Two Million, Seven Hundred Seventy Five Thousand Dollars
($2,775,000.00) in the form of a promissory note of Middleby to the Landlord
substantially in the form of Exhibit B, attached hereto, executed and delivered
by Middleby at the Closing (the “Note”).


The Termination Fee shall be reduced by all rental payments made by Middleby or
the Tenant pursuant to the Lease attributable to the portion of the Lease term
subsequent to March 31, 2004. For purposes of this Section 3, “rental payments”
shall include only the basic monthly rental due and payable pursuant to the
Lease, and not other sums paid or payable pursuant to the Lease for other items
such as property taxes, operating costs, insurance, utilities, and comparable
expenses. This reduction in the Termination Fee shall be deducted from the
original principal amount of the Note and shall not reduce the amount of the
cash payment at Closing.


4.    Letter of Credit. At the Closing, Middleby shall cause to be delivered to
the Landlord a letter of credit in the original principal amount of Two Million,
One Hundred Twenty Five Thousand Dollars ($2,125,000.00)], substantially in the
form of Exhibit C, attached hereto, issued by Bank of America, N.A. (the “Letter
of Credit”). The amount of the Letter of Credit may be reduced from time to time
by Middleby (with the written consent of the Landlord, which consent shall not
be unreasonably withheld or delayed) to reflect the reductions in the Note
balance resulting from scheduled and unscheduled payments on the Note by
Middleby. The Letter of Credit shall be for a term of not less than one (1)
year, shall allow for automatic one year extensions of the term and shall
contain an agreement by Bank of America, N.A., to notify the Landlord at least
forty-five (45) days prior to any election by it not to extend the term of the
Letter of Credit. If the term of the Letter of Credit expires prior to the date
forty-five (45) days after the maturity date of the Note, Middleby shall provide
a replacement Letter of Credit not less than fifteen (15) days prior to the
expiration of the then current Letter of Credit. In the event of the occurrence
and continuation of any event of default by Middleby under the Note, or if the
Letter of Credit is not renewed at least fifteen (15) days prior to any date of
termination, the Landlord shall have the right, if any such event of default is
continuing, to immediately draw on the Letter of Credit for the outstanding
principal balance, any accrued interest, and any other amounts due pursuant to
the Note; provided, however, that Landlord shall not have the right to draw on
the Letter of Credit during the first year of the term of the Note, except for a
default based on Middleby’s failure to provide a replacement Letter of Credit.
Landlord shall have the right to draw on the Letter of Credit for an event of
default that has occurred and is continuing during the first year of the term of
the Note provided that (i) the draw occurs after the first year of the term of
the Note and (ii) such event of default is continuing at the time of such draw.





    2  

--------------------------------------------------------------------------------

 


5.    Closing. The Closing of the termination of the Lease (the "Closing") shall
take place at 3:00 p.m. on November 10, 2004, at the offices of the Landlord in
South Burlington, Vermont, unless the parties agree to an earlier date and time.
It is the intention of the parties that the Closing shall occur simultaneously
with the closing on the sale of the Premises to Field House pursuant to the
Field House Agreement, as described in Section 7(c) below.


6.    Conditions to Middleby's Obligations. Middleby's obligations pursuant to
this Agreement are contingent upon the fulfillment of each of the following
conditions:


a.    The Landlord shall have satisfied, performed, and complied in all material
respects with the terms, covenants, and conditions required by this Agreement to
be performed and complied with by the Landlord on or before the Closing date.


b.    The Landlord shall have provided to Middleby at or prior to the Closing
evidence reasonably satisfactory to Middleby that the person executing the
documents necessary to implement the lease termination provided for in this
Agreement on behalf of the Landlord has the authority to execute and deliver the
transfer documents and thereby bind the Landlord.


7.    Conditions to the Landlord's Obligations. The Landlord's obligation to
terminate the Lease pursuant to this Agreement is contingent upon the
fulfillment of each of the following conditions:


a.    Middleby, Blodgett, and the Tenant shall have satisfied, performed, and
complied in all material respects with the terms, covenants, and conditions
required by this Agreement to be performed and complied with by Middleby,
Blodgett, and the Tenant on or before the Closing date.


b.    Middleby, Blodgett, and the Tenant shall have provided to the Landlord at
or prior to the Closing a corporate resolution, certified by Middleby's,
Blodgett’s, or the Tenant’s corporate secretary and in form and substance
satisfactory to the Landlord, authorizing a named individual or officer to
execute on behalf of Middleby, Blodgett, and the Tenant all documents necessary
to implement the transfer provided for in this Agreement.


c.    Prior to or simultaneously with the Closing, the Landlord shall have
closed on the sale of the Premises substantially in accordance with the terms
and conditions of the Field House Agreement.


d.    On the date of the Closing, there shall be no default by the Tenant under
the Lease, and there shall be no event or condition that with the giving of
notice or the passing of time would constitute a default by the Tenant under the
Lease.


8.    Possession. At the Closing, the Tenant shall deliver possession of the
Premises to the Landlord in accordance with the terms and conditions of the
Lease.


9.    Access. The Tenant shall allow the Landlord and Field House, and their
respective employees, agents, and consultants, to enter upon the Premises at all
reasonable times upon reasonable advance notice to the Tenant for the purposes
of viewing the Premises prior to the Closing. In addition, if any tests,
inspections, or other activities that must be performed on the Premises or
require access to the Premises are demanded by any permit authority, said
authority, and their agents or designees, shall be allowed to enter upon the
Premises at all reasonable times upon reasonable advance notice. Field House
shall return the Premises to the condition it was in prior to any testing or
inspection and shall indemnify and hold the Landlord and the Tenant harmless
from and against any and all liability arising from its entry upon the Premises
in connection with said testing or inspection.





    3  

--------------------------------------------------------------------------------

 


10.    Closing Adjustments. All property taxes, water, fire, school, sewer, or
other municipal charges or assessments, fuel, rent, association dues, and
interest on assumed mortgages that are the responsibility of the Tenant under
the Lease, if applicable, shall be apportioned as of date of Closing from the
beginning of the current tax or billing period for each taxing or billing
entity. Should any tax, charge, or rate be undetermined on the date of the
Closing, the last determined tax, charge, or rate shall be used for the purpose
of apportionment. Because Middleby, or Middleby’s subsidiary or affiliate the
Tenant, is currently responsible for all property taxes and operating costs with
respect to the Premises pursuant to the Lease, adjustments of property taxes,
fuel, and the like shall be made directly between Middleby and Field House at
the Closing. All such apportionments shall be final as of the date of the
Closing.


11.    Broker. The Landlord and Middleby acknowledge that Pomerleau Real Estate
has facilitated all or portions of this transaction on behalf of Middleby
pursuant to an agreement between Middleby and Pomerleau. Middleby shall be
solely responsible for any commission, fee, or other compensation due to
Pomerleau Real Estate in connection with the termination of the Lease pursuant
to this Agreement or the sale of Premises to Field House pursuant to the Field
House Agreement. Middleby shall defend, indemnify, and hold the Landlord
harmless against and from any loss or damage, including attorneys' fees, arising
out of any claims for real estate commissions, fees, or broker compensation by
Pomerleau Real Estate or any other party claiming by or through Middleby or the
Tenant.


12.    Survival. Notwithstanding the termination of the Lease pursuant to this
Agreement and notwithstanding any provisions to the contrary contained in the
Lease, including Section 9.9 thereof, the terms, conditions, and obligations of
the Tenant contained in Sections 4.7.5, 4.7.6, and 4.8 of Lease only shall
survive the termination of the Lease, provided, however, that the
indemnification obligations of the Tenant thereunder shall in no event relate to
liability resulting from actions or events that occur after the termination of
this Lease pursuant to this Agreement. Notwithstanding anything to the contrary
contained in Section 20 below, Blodgett shall assume the obligations of the
Tenant under the Lease that survive the termination of the Lease pursuant to
this Section 12 and the Tenant and Blodgett shall be jointly and severally
liable to the Landlord for the performance of the obligations of the Tenant
under the Lease that survive the termination of the Lease pursuant to this
Section 12.


13.    Effect. This Agreement contains the entire agreement by and between the
parties regarding the purchase and sale of the Premises and supersedes any and
all prior agreements, written or oral, relating to the purchase or sale of the
Premises. This Agreement shall be governed by and construed in accordance with
the laws of the State of Vermont.


14.    Modification and Amendment. No modification, amendment, or deletion
affecting this Agreement shall be effective unless in writing and signed by all
parties.





    4  

--------------------------------------------------------------------------------

 


15.    Notice. Any notice required to be given by the terms of this Agreement
shall be deemed duly served when deposited in the U.S. mails, certified or
registered mail, return receipt requested, postage prepaid, or sent by
nationally recognized overnight courier, and properly addressed to the parties
at the addresses shown below:



If to Landlord:   Pizzagalli Properties, LLC     Attn: James Pizzagalli     50
Joy Drive, P.O. Box 2009     South Burlington, VT 05407-2009     Telephone No.:
(802) 659-4100     Telecopier No.: (802) 651-1307        with a Copy to:  
Austin D. Hart, Esq.     Dinse, Knapp & McAndrew, P.C.     209 Battery Street  
  P.O. Box 988     Burlington, VT 05402-0988     Telephone No.: (802) 864-5751  
  Telecopier No.: (802) 864-1603       If to Middleby,   The Middleby
Corporation Blodgett, or Tenant:   Attn: Timothy FitzGerald     1400 Toastmaster
Drive     Elgin, IL 60120     Telephone No.: (___) ________     Telecopier No.:
(___) ________       with a copy to:   Skadden, Arps, Slate, Meagher & Flom LLP
    4 Times Square     New York, New York     Attn: Blaine (Fin) V. Fogg, Esq.  
  Facsimile No. (212) 735-2000      

or to such other person, address or number as the party entitled to such notice
or communication shall have specified by notice to the other party given in
accordance with the provisions of this Section. Any such notice or other
communication shall be deemed given: (i) if mailed, when deposited in the mail,
properly addressed and with postage prepaid; or (ii) if sent by overnight
service, next-day after sending.


16.    Further Assurances.  Following the execution of this Agreement, Middleby,
Blodgett, the Tenant, and the Landlord shall cooperate fully with each other and
take any and all actions and sign any and all documents as are reasonably
necessary to facilitate the transactions contemplated by this Agreement.


17.    No Amendment of Lease. This Agreement is not intended as an amendment or
modification of the Lease, which shall remain in full force and effect in
accordance with its terms until the Certificate of Termination is executed and
delivered at the Closing.





    5  

--------------------------------------------------------------------------------

 

 
18.    Exhibits. The following Exhibits are hereby incorporated herein by
reference:



Exhibit A - Form of Certificate of Lease Termination
Exhibit B - Form of Promissory Note
Exhibit C - Form of Letter of Credit.


19.    Counterpart Copies. This Agreement may be executed in two or more
counterpart copies, each of which shall be deemed to be an original and all of
which counterparts shall have the same force and effect as if the parties hereto
had executed a single copy of this Agreement.


20.    Guaranties.  The Guaranty of Lease of Blodgett Holdings, Inc. ("BHI") and
the Guaranty of Lease of G.S. Blodgett Corporation (together with BHI, the
"Guarantors" and each a "Guarantor") (each such guaranty, a "Guaranty", and
collectively the "Guaranties") shall each be deemed terminated as of the
effective date of termination of the Lease pursuant to this Agreement. As of
such termination date, Landlord hereby releases and discharges the Guarantors
and their respective successors, assigns, affiliates, shareholders and any other
entities that are controlled by, under the control of such Guarantor, from all
manner of actions, causes of action, suits, debts, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, controversies, agreements,
promises, variances, trespasses, damages, judgments, claims and demands
whatsoever, in law or in equity which Landlord ever had, now has or hereafter
can, shall or may have against such Guarantor or its successors or assigns for,
upon or by reason of any matter, cause or thing whatsoever relating to or
arising out of the Guaranties, this Agreement, or the Premises. Nothing in this
Section 20 shall be deemed to affect the assumption of certain obligations by
Blodgett pursuant to Section 12 above.


[Signature Pages to Follow]







  6  

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Lease Termination
Agreement to be executed by their respective duly authorized agents as of the
dates set forth opposite their signatures below.



        PIZZAGALLI PROPERTIES, LLC  
   
   
  Date: November 10, 2004 By:   /s/ James Pizzagalli  

--------------------------------------------------------------------------------

  James Pizzagalli, President

        THE MIDDLEBY CORPORATION  
   
   
  Date: November 10, 2004 By:   /s/ Timothy J. FitzGerald  

--------------------------------------------------------------------------------

  Vice President






  7  

--------------------------------------------------------------------------------

 

 

        CLOVERLEAF PROPERTIES, INC.  
   
   
  Date: November 10, 2004 By:   /s/ Timothy J. FitzGerald  

--------------------------------------------------------------------------------

  Vice President

        BLODGETT HOLDINGS, INC.  
   
   
  Date: November 10, 2004 By:   /s/ Timothy J. FitzGerald  

--------------------------------------------------------------------------------

  Vice President

 


8

--------------------------------------------------------------------------------

